Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 1 of 42 PageID 4001




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


     CJS SOLUTIONS GROUP, LLC,
     d/b/a The HCI Group,

                   Plaintiff,

     vs.                                                       Case No. 3:20-cv-65-MMH-JRK

     STEPHEN TOKARZ, an individual,
     JASON HUCKABAY, an individual,
     and ELLIT GROUPS, LLC a Texas
     limited liability company,

                   Defendants.
                                                 /

                                              ORDER

            THIS CAUSE is before the Court on Defendant Ellit Groups, LLC’s

     Motion to Dismiss Second Amended Verified Complaint (Doc. 39; Motion) filed

     on July 16, 2020. In the Motion, Ellit Groups, LLC (Ellit) seeks dismissal of

     Plaintiff CJS Solutions Group, LLC, d/b/a The HCI Group (HCI)’s Second

     Amended Verified Complaint (Doc. 35; Complaint), filed on June 26, 2020, for

     lack of personal jurisdiction under Rule 12(b), Federal Rules of Civil Procedure

     (Rule(s)).1 HCI filed a response to the Motion on August 5, 2020.2 See HCI’s


     1       Although Ellit does not specify in the Motion the subsection of Rule 12(b) on which it
     relies, upon review of the Motion it is apparent that Ellit seeks dismissal of the Complaint
     under Rule 12(b)(2) for lack of personal jurisdiction. See generally Motion; Rule 12(b)(2).
     2       The Court granted HCI’s motion for an extension of time to file a response to the Motion,
     thus Ellit timely filed its Response. See HCI’s Unopposed Motion for an Extension of Time to
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 2 of 42 PageID 4002




     Response to Ellit Groups’ Motion to Dismiss for Lack of Personal Jurisdiction

     (Doc. 59; Response). With leave of Court, Ellit filed a reply to HCI’s Response

     on August 24, 2020. See Ellit Group’s LLC’s Reply to Plaintiff’s Response in

     Opposition to Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction

     (Doc. 70; Reply). Accordingly, the Motion is ripe for review.

     I.     Procedural History

            HCI initiated this action on December 19, 2019, by filing its Verified

     Complaint for Injunctive Relief in the Circuit Court, Fourth Judicial Circuit, in

     and for Duval County, Florida. See generally (Doc. 1-1). On January 24, 2020,

     Defendant Jason Huckabay removed the case to this Court. See generally Doc.

     1; Notice. HCI then filed a Motion for Emergency Injunctive Relief in this Court

     on January 27, 2020. See generally Motion for Emergency Injunctive Relief

     (Doc. 4; Emergency Motion) (originally filed in state court). The Court held a

     telephonic hearing the following day, during which the Court discussed its

     concerns regarding HCI’s Emergency Motion, as well as Huckabay’s failure to

     provide sufficient information in the Notice to enable the Court to determine

     whether it had subject matter jurisdiction over the instant action. See Clerk’s

     Minutes (Doc. 8).3 The Court directed Huckabay to file an amended notice of


     File a Respond to Ellit Group’s Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 48),
     filed on July 27, 2020; see also Order (Doc. 49), entered on July 28, 2020.
     3       Only HCI and Defendant Huckabay attended the hearing. Defendant Stephen Tokarz
     had not yet made an appearance in the case, and Defendant Ellit Groups, LLC was not yet a
     party to the action. See Clerk’s Minutes.


                                                  -2-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 3 of 42 PageID 4003




     removal. Id. He did so on February 10, 2020. See Amended Notice of Removal

     with Joinder of Co-Defendant Stephen Tokarz (Doc. 14; Amended Notice). Upon

     review of Huckabay’s Amended Notice, the Court determined that it has subject

     matter jurisdiction over this action. See Doc. 15; Order, entered on February

     11, 2020.

           On May 11, 2020, with leave of Court, HCI filed an amended complaint

     naming Ellit Groups, LLC as an additional Defendant. See generally First

     Amended Verified Complaint (Doc. 26). Thereafter, on May 27, 2020, HCI filed

     an executed Waiver of Service form reflecting that Ellit waived formal service

     of process. See Fed. R. Civ. P. 4(D) Waiver of Service of Summons (Doc. 32).

           On June 26, 2020, again with leave of Court, HCI filed the second

     amended complaint, which is the operative pleading at this time. See generally

     Complaint. Defendants Tokarz and Huckabay each answered the Complaint on

     July 16, 2020.    See Defendant Stephen Tokarz’s Answer and Affirmative

     Defenses to Plaintiff, The CJS Solutions Group, LLC, d/b/a The HCI Group’s,

     Second Amended Verified Complaint (Doc. 36); Defendant Jason Huckabay’s

     Answer and Affirmative Defenses to Plaintiff, The CJS Solutions Group, LLC,

     d/b/a The HCI Group’s, Second Amended Verified Complaint (Doc. 37). That

     same day, Defendant Ellit filed the instant Motion, seeking to dismiss HCI’s

     claims against Ellit under Rule 12(b) for lack of personal jurisdiction.




                                            -3-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 4 of 42 PageID 4004




           On July 16, 2020, HCI filed a motion seeking preliminary injunctive relief.

     See Motion for Preliminary Injunction (Doc. 42; Preliminary Injunction Motion).

     The Court held a hearing on HCI’s Preliminary Injunction Motion on August 12,

     2020, see Clerk’s Minutes (Doc. 65), and at a subsequent hearing on August 20,

     2020, denied preliminary injunctive relief. See Clerk’s Minutes (Doc. 69); see

     also Transcript (Doc. 74). Notably, at each relevant stage of the proceedings,

     Ellit has reiterated its challenge to the Court’s exercise of personal jurisdiction

     over it. See, e.g., Clerk’s Minutes (Doc. 69) (“The parties stipulate that to the

     extent that Ellit elects to begin discovery in this case and participate in

     mediation, any such action will not be a waiver of its challenge to personal

     jurisdiction.”).

     II.   Standard of Review

           When considering a motion to dismiss for lack of personal jurisdiction

     under Rule 12(b)(2), the “plaintiff seeking the exercise of personal jurisdiction

     over a nonresident defendant bears the initial burden of alleging in the

     complaint sufficient facts to make out a prima facie case of jurisdiction.” See

     United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). Where a

     defendant “challenges jurisdiction by submitting affidavit evidence in support

     of its position, ‘the burden traditionally shifts back to the plaintiff to produce

     evidence supporting jurisdiction.’” See id. (quoting Meier ex rel. Meier v. Sun

     Int'l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002)). In ruling on a motion


                                             -4-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 5 of 42 PageID 4005




     to dismiss for lack of personal jurisdiction, a district court has discretion to

     conduct an evidentiary hearing. See Delong Equip. Co. v. Wash. Mills Abrasive

     Co., 840 F.2d 843, 845 (11th Cir. 1988). However, where the court does not

     conduct a hearing, “the plaintiff must present only a prima facie showing of . . .

     personal jurisdiction.” Id.

           A plaintiff makes a prima facie showing by presenting evidence sufficient

     to withstand a motion for directed verdict on the issue of personal jurisdiction.

     Morris v. SSE, Inc., 843 F.2d 489, 492 (11th Cir. 1988). Thus, “[t]he district

     court must construe the allegations in the complaint as true, to the extent they

     are uncontroverted by defendant's affidavits[,]” and “where the evidence

     presented by the parties' affidavits . . . conflicts, the court must construe all

     reasonable inferences in favor of the non-movant plaintiff.” Id. (citing Delong

     Equip. Co., 840 F.2d at 845); see also United Techs. Corp., 556 F.3d at 1274

     (citing Polski Linie Oceaniczne v. Seasafe Transp. A/S, 795 F.2d 968, 972 (11th

     Cir. 1986)) (noting that, if the defendant rebuts the jurisdictional allegations in

     the plaintiff's complaint, “the plaintiff is required to substantiate [its]

     jurisdictional allegations [ ] by affidavits or other competent proof, and not

     merely reiterate the factual allegations in the complaint.”).




                                             -5-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 6 of 42 PageID 4006




     III.   Background4

            Plaintiff HCI asserts that it is one of the largest full-service organizations

     offering healthcare information technology services to clients throughout the

     United States and internationally. See Complaint ¶¶ 7-9. Defendants Tokarz

     and Huckabay previously owned and managed Expert Technical Advisors

     (ETA), a Texas limited liability company that specialized in the healthcare

     information technology recruiting industry. Id. ¶ 10. On January 15, 2016, HCI

     purchased ETA. Id. ¶ 12; see also Asset Purchase Agreement (Doc. 35-1; Asset

     Purchase Agreement). As part of the purchase, HCI agreed to employ Tokarz

     and Huckabay as high-level HCI employees. Id. ¶¶ 12-14. Additionally, as an

     inducement for HCI to purchase ETA, the Asset Purchase Agreement included

     a restrictive covenant applicable to the members of ETA, see Asset Purchase

     Agreement at 27, and required Tokarz and Huckabay to sign employment

     agreements that contained restrictive covenants, including a non-compete




     4       Any facts recited here are drawn from HCI’s Complaint along with the evidence
     submitted by the parties concerning the question of personal jurisdiction. However, these facts
     may well differ from those that ultimately can be proved. In support of the Motion, Ellit filed
     the Declaration of Pamela Saechow on July 16, 2020. See Declaration of Pamela Saechow
     (Doc. 40; Saechow Dec’l). Additionally, in the Motion, Ellit cites to the deposition testimony of
     Defendant Stephen Tokarz, which HCI submitted in support of its Preliminary Injunction
     Motion. See Motion at 12, 13, 19; see also Videoconference Deposition of Stephen Tokarz June
     17, 2020 (Doc. 43-2; Tokarz Dep.). In support of its argument that the Court has personal
     jurisdiction over Ellit, HCI attaches several documents to the Response, including what appear
     to be printouts obtained from domain name information registries (Docs. 59-1, 59-2), and travel
     expense reimbursement requests that Tokarz apparently submitted to Ellit for the date range
     of June 16, 2019, to June 21, 2019 (Doc. 59-3).


                                                   -6-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 7 of 42 PageID 4007




     provision in favor of HCI, a confidentiality provision, and a non-solicitation

     provision, see Complaint ¶¶ 14, 20, 22, 23.

           On February 28, 2019, Defendant Ellit Groups, LLC, a Texas limited

     liability company, was formed. See id. ¶ 26; see also Saechow Dec’l ¶ 3. At that

     time, Pamela Saechow, the Chief Executive Officer of the company, was the sole

     member.     See Saechow Dec’l ¶ 5.       However, in August of 2019, Tokarz,

     Huckabay, and several others executed an agreement formally recognizing them

     as members of Ellit. Id. By the terms of the written agreement, both Tokarz

     and Huckabay were to be treated as members of Ellit as of the date of its

     formation in February 2019. See Saechow Dec’l; see also Company Agreement

     (Doc. 43-3) at 9, 37. As of February of 2019, Tokarz was employed as the Chief

     of Staff at HCI, and was a Florida citizen living in Florida. See Complaint ¶¶

     19, 27, 28. It is unclear whether Huckabay was ever a Florida citizen.

           Ellit competes in the same industry as HCI.           See Complaint ¶ 30.

     However, Ellit has never maintained an office or agency in Florida, never been

     registered or licensed to do business in Florida, and has never applied to do

     business in Florida.    See Saechow Dec’l ¶ 7.       Similarly, Ellit has neither

     attempted to, nor conducted, any business or business ventures in Florida, nor

     has it engaged, retained, provided services for, or solicited any client or customer

     located in Florida. Id. ¶ 8. Additionally, Ellit has never billed nor received any

     revenue from any business, individual, or other source in Florida. Id. Ellit has


                                             -7-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 8 of 42 PageID 4008




     no employees, members, managers, representatives, or agents located in

     Florida. Id. ¶ 9.

           In the Complaint, HCI asserts breach of contract claims against Tokarz

     and Huckabay, respectively, and seeks both injunctive relief and damages. See

     Complaint at ¶¶ 38-71. HCI also asserts two claims against Ellit. In Count V

     of the Complaint, HCI alleges that Ellit tortiously interfered with HCI’s

     business relationships, and in Count VI, alleges that Ellit tortiously interfered

     with HCI’s contractual relationships with Tokarz and Huckabay.               See

     Complaint ¶¶ 72-87. By way of background for its various claims, HCI alleges

     that “before and after Ellit’s [] formation,” Tokarz, Huckabay, and others

     “shared HCI’s confidential and proprietary information, including but not

     limited to HCI’s pricing information, presentations, client or potential client

     pipelines, and databases of consultants,” which HCI maintains violated Tokarz

     and Huckabay’s employment agreements and fiduciary responsibilities to HCI.

     Id. ¶ 32. HCI also asserts that immediately upon Ellit’s formation, Ellit with

     Tokarz and Huckabay began competing with HCI by soliciting business from

     HCI’s current and prospective customers, and preparing a bid for the exact same

     project on which HCI was bidding—Alameda Health Systems (Alameda), a

     hospital system in the State of California. Id. ¶¶ 33, 35; see also Saechow Dec’l

     ¶ 10. Ellit does not dispute that it submitted a bid in response to Alameda’s

     “Solicitation   for   Quotes,   IT   Training   and   Activation   Support    for


                                            -8-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 9 of 42 PageID 4009




     S.A.P.P.H.I.R.E. Initiative, dated April 25, 2019.”        Saechow Dec’l ¶ 10.

     However, according to Ms. Saechow, “Ellit never possessed, considered, or used

     any of [HCI’s] information, including any HCI bid or response information, in

     bidding, presenting, applying for, or responding to the [Alameda] Solicitation.”

     Id. ¶ 11. Additionally, “Ellit did not involve, consult with, or retain [Tokarz] in

     connection with Ellit’s response to the [Alameda] solicitation.” Id. ¶ 12. On or

     about May 7, 2019, Ellit learned from Alameda that it was one of two finalists

     Alameda had selected to make a presentation at Alameda’s facilities in

     California. Id. ¶ 13. Alameda did not select HCI as a finalist. Id. After Ellit’s

     selection as a finalist, Ellit “enlisted Stephen Tokarz as an Epic subject matter

     expert, to assist with the on-site [Alameda] presentation.” Id. ¶ 14. Ellit then

     “engaged [Tokarz] on a full-time basis in July of 2019,” and he received his first

     compensation on August 9, 2019. Id. ¶ 15.

               HCI maintains that the Defendants “conspired to breach Tokarz’s and

     Huckabay’s Non-Compete Provisions, Confidentiality Provisions, and Non-

     Solicitation Clauses,” and “further conspired to interfere with HCI’s ongoing

     attempts to win business while Tokarz was still employed as HCI’s chief of

     staff.”     See Complaint ¶ 34.   Additionally, HCI contends that after their

     employment with HCI ended, Tokarz and Huckabay engaged in a conspiratorial

     scheme with Ellit to violate their employment agreements, alleging that:




                                             -9-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 10 of 42 PageID 4010




           a. [Tokarz and Huckabay] violated the Non-Compete Provision by
              directly competing with HCI, and through [Ellit] have acquired
              several healthcare information technology contracts worth
              millions of dollars. In particular, [Ellit] was awarded a multi-
              million-dollar contract with [Alameda] . . . Tokarz, as HCI’s chief
              of staff, was one of the lead executives for HCI in charge of its
              extensive bid and proposal to acquire the Alameda Project
              through HCI’s response to Alameda’s Solicitation for Quotes. At
              the same time Tokarz was overseeing HCI’s bid for the Alameda
              Project, [Ellit] was simultaneously preparing and submitting a
              bid for the same exact Alameda Project. [Ellit] ultimately won
              the Alameda Project bid, as Ellit Groups was able to undercut
              HCI’s pricing structure because Ellit, through Tokarz, knew
              precisely the pricing and work that was being bid on by HCI.

           b. Tokarz and Huckabay both serve as Executive Vice Presidents
              for [Ellit]. Thus, their roles as Members of Ellit Groups are not
              merely passive, but instead, Tokarz and Huckabay are actively
              involved in managing [Ellit], procuring new clients for [Ellit],
              and servicing [Ellit]’s existing clients in the field, as
              demonstrated by their reimbursements for tens of thousands of
              dollars’ worth of expenses servicing the Alameda Project, alone.
              Further, Jason Huckabay’s name appears explicitly as “Exec
              Oversight” in [Ellit]’s bid for the Alameda Project.

           c. Tokarz and Huckabay violated the Confidentiality Provisions by
              using confidential information learned while employed at HCI,
              client contacts and lists acquired at HCI, pricing and other
              sensitive financial information to directly and indirectly compete
              with HCI. Tokarz and Huckabay had access to and utilized
              HCI’s proprietary databases of potential activation staff who
              were capable of performing the work, and violated their positions
              of trust and fiduciary duties to HCI by misappropriating HCI’s
              bid materials, presentations, and databases for the express
              purpose of undercutting HCI’s bid for the Alameda Project
              through [Ellit].

           d. Tokarz and Huckabay violated the Non-Solicitation Clauses by
              actively attempting to and actually acquiring for [Ellit], at least
              two different current or prospective clients of HCI. This loss of



                                            -10-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 11 of 42 PageID 4011




              customers and clients of HCI amount to millions of dollars of lost
              revenue and profits to HCI.

           e. Discovery is highly likely to reveal additional violations of the
              Employment Agreements and/or the Asset Purchase Agreement,
              and the above-references list is not intended to be
              comprehensive.

     Complaint ¶ 35. With respect to Count V, HCI specifically alleges that

           At the time of Ellit Groups’ formation:

           a. Tokarz and Huckabay were subject to contractual obligations to
           be performed in the State of Florida;

           b. Tokarz was a citizen of Florida and working for employed [sic] by
           HCI in Florida through April 30, 2019, serving thereafter as an
           independent contractor for HCI through May 31, 2019;

           c. Ellit Groups’ members were in possession of and/or continued to
           receive HCI groups’ proprietary, confidential, trade secret
           information and received some or all of that information over the
           internet sent by Tokarz from Florida;

           d. Tokarz was simultaneously a member and Executive Vice
           President of Ellit Groups and performed work on Ellit Groups’
           behalf while a citizen of Florida;

           e. Ellit Groups likely had other contacts with the State of Florida
           subjecting it to in personam jurisdiction in Florida that are likely to
           be revealed through discovery.

           On or about April 25, 2019, Alameda Health System sent a
           Solicitation for Quotes for its IT Training and Activation support for
           S.A.P.P.H.I.R.E. Initiative (which has been referred to herein as the
           “Alameda Project”). HCI was one of the companies Alameda invited
           to bid for the Alameda Project. Ellit Groups knew HCI was one of
           the companies preparing a bid for the Alameda Project. Ellit
           Groups was also invited to bid on the Alameda Project. Ellit Groups
           bid, however, was illegally competitive, resulting in unjust
           disruption and interference with HCI’s bid to win the Alameda


                                            -11-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 12 of 42 PageID 4012




           Project. Not only was Ellit Groups’ mere existence to compete with
           HCI improper from the outset due to the composition of its members
           Tokarz and Huckabay (whom it also employed as Executive Vice
           Presidents), but Ellit Groups was in possession of and used HCI’s
           confidential and proprietary pricing information and other
           information that Ellit Groups illegally obtained through Tokarz,
           which gave Ellit Groups an unfair advantage in bidding the
           Alameda Project. As a result of Ellit Groups’ unjust interference
           with HCI’s attempt to win the Alameda Project, and other projects
           that will be revealed through discovery, HCI has been damaged and
           continues to be damaged in an amount greater than $75,000 that
           will be determined at trial.

     Complaint ¶¶ 73-80. Additionally, as to Count VI, HCI asserts that

           The Employment Agreements and Asset Purchase Agreements are
           valid, written contracts.     The restrictive covenants in the
           Employment Agreements and the Asset Purchase Agreement
           explicitly survived the termination of Tokarz’s and Huckabay’s
           employment with HCI. Ellit Groups knew that the Employment
           Agreements and Asset Purchase Agreement existed, were valid, and
           contained restrictive covenants.

           Ellit Groups, unjustly interfered with the Employment Agreements
           and Asset Purchase Agreements in at least the following ways:

           a. Tokarz and Huckabay are Members and Executive Vice President
           employees of Ellit Groups, a business formed to compete directly
           with HCI;

           b. By obtaining and using HCI’s confidential pricing information,
           consultant databases, presentations, and other confidential,
           proprietary or trade secret information belonging to HCI;

           c. By submitting bids to compete with HCI for the same projects and
           work;

           d. By soliciting HCI’s past, current, and prospective clients;

           e. By soliciting HCI’s past and current employees;



                                            -12-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 13 of 42 PageID 4013




           f. Other means of unjust and tortious interference that are likely to
           be learned through discovery.

           There was no legal justification for Ellit Groups’ interference with
           the Employment Agreements and Asset Purchase Agreement. As a
           result of Ellit Groups’ unjust interference with the Employment
           Agreements and Asset Purchase Agreement, HCI has been
           damaged and continues to be damaged in an amount greater than
           $75,000 that will be determined at trial.

     Complaint ¶¶ 82-87.

     IV.   Discussion

           A. Applicable Law

           “A federal district court in Florida may exercise personal jurisdiction over

     a nonresident defendant to the same extent that a Florida court may, so long as

     the exercise is consistent with federal due process requirements.”            See

     Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir. 2008). “If both Florida

     law and the United States Constitution permit, the federal district court may

     exercise jurisdiction over the nonresident defendant.” Id. Thus, to determine

     whether personal jurisdiction exists over Defendants, the Court must engage in

     a two-part inquiry. See Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312,

     1319 (11th Cir. 2004). First, the Court must determine “whether the exercise of

     jurisdiction is appropriate under [Florida]’s long-arm statute.”       Id. (citing

     Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626 (11th Cir. 1996)).

     Second, the Court must consider whether exercising personal jurisdiction over

     a defendant is consistent with “the Due Process Clause of the Fourteenth


                                            -13-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 14 of 42 PageID 4014




     Amendment to the United States Constitution, which requires that the

     defendant have minimum contacts with the forum state and that the exercise of

     jurisdiction over the defendant does not offend ‘traditional notions of fair play

     and substantial justice.’” Id. (quoting Sculptchair, Inc., 94 F.3d at 626). “Only

     if both prongs of the analysis are satisfied may a federal or state court exercise

     personal jurisdiction over a nonresident defendant.” Robinson v. Giarmarco &

     Bill, P.C., 74 F.3d 253, 256 (11th Cir. 1996) (internal quotations omitted).

                   1. Florida’s Long-Arm Statute5

            The reach of Florida’s long-arm statute is a question of Florida law. See

     Meier, 288 F.3d at 1271. Thus, this Court must construe the long-arm statute

     as would the Florida Supreme Court, and, absent some indication that the

     Florida Supreme Court would hold otherwise, this Court is bound to adhere to

     decisions of Florida’s intermediate courts. See id. In relevant part, Florida’s

     long-arm statute provides:



     5       The Court notes that Florida's long-arm statute—Florida Statutes section 48.193—
     confers two types of jurisdiction. See NW Aircraft Capital Corp. v. Stewart, 842 So. 2d 190,
     193-95 (Fla. 5th DCA 2003). First, section 48.193(1) lists enumerated acts which will confer
     specific personal jurisdiction over a defendant for suits arising from those acts. See Fla. Stat.
     § 48.193(1). Next, section 48.193(2) “provides that Florida courts may exercise general
     personal jurisdiction” if the defendant engages in “substantial and not isolated activity in
     Florida[,]” whether or not the claims asserted actually involve the defendant's activities in
     Florida. See Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203-04 (11th Cir. 2015)
     (emphasis in original). In the Complaint, HCI does not specify whether it seeks to invoke
     specific or general jurisdiction over Ellit. See generally Complaint. However, in the Response,
     HCI expressly relies on section 48.193(1)(a)(2.) as conferring personal jurisdiction over Ellit.
     Therefore, the Court will consider only whether it can exercise specific personal jurisdiction
     over Ellit.


                                                   -14-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 15 of 42 PageID 4015




           (1)(a) Any person, whether or not a citizen or resident of this state,
           who personally or through an agent does any of the acts
           enumerated in this subsection thereby submits himself or herself
           and, if he or she is a natural person, his or her personal
           representative to the jurisdiction of the courts of this state for any
           cause of action arising from the doing of any of the following acts:

                       2. Committing a tortious act within this state.

     Fla. Stat. § 48.193. The Court notes that while the term “arising from” as used

     in Florida Statutes section 48.193(1)(a) “does not mean proximately caused by,

     it does require direct affiliation, nexus, or substantial connection to exist

     between the basis for the plaintiff[’s] cause of action and the defendant[’s action

     falling under the long-arm statute].” NW Aircraft Capital Corp., 842 So. 2d at

     194; see also Glovegold Shipping, Ltd. v. Sveriges Angfartygs Assurans

     Forening, 791 So. 2d 4, 10 (Fla. 1st Dist. Ct. App. 2000).

           Florida Statutes section 48.193(1)(a)(2.) authorizes the exercise of

     jurisdiction over a non-resident defendant who commits a tortious act within

     Florida. See Fla. Stat. § 48.193(1)(a)(2.). However, “a defendant’s physical

     presence is not necessary to commit a tortious act in Florida.” See Wendt v.

     Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002). Rather, a nonresident defendant

     can commit a tortious act in Florida under section 48.193(1)(a)(2.) by way of

     telephonic, electronic, or written communications into Florida, so long as the

     tort alleged arises from such communications. See Internet Solutions Corp. v.

     Marshall, 39 So. 3d 1201, 1208 (Fla. 2010) (emphasis in original); Wendt, 822



                                            -15-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 16 of 42 PageID 4016




     So. 2d at 1253. In addition, “[a]ccording to precedent binding [in the Eleventh

     Circuit,] subsection [(1)(a)(2.)] extends long-arm jurisdiction over defendants

     who commit a tort that results in injury in Florida.” Posner v. Essex Ins. Co.,

     Ltd., 178 F.3d 1209, 1219 (11th Cir. 1999); Licciardello, 544 F.3d at 1283; Estate

     of Scutieri v. Chambers, 386 F. App’x 951, 955 (11th Cir. 2010). Notably, “[t]he

     Florida Supreme Court has provided only limited guidance on the question of

     when a tort committed out of state but causing injury in Florida is sufficient to

     give Florida courts personal jurisdiction over the tortfeasor,” and Florida’s

     intermediate appellate courts are divided on the issue. See Estate of Scutieri,

     386 F. App’x at 955 (citing Wendt, 822 So. 2d at 1253 n.2); see also Internet

     Solutions, 39 So. 3d at 1206 n.6 (“We do not decide the broader issue of whether

     injury alone satisfies the requirement of section [48.193(1)(a)(2.)].”). Indeed,

     courts have questioned whether section 48.193(1)(a)(2.) is properly understood

     “to encompass all tortious acts which were complete outside Florida but

     ultimately have consequences here only because a Florida resident suffers

     damages.” See Korman v. Kent, 821 So. 2d 408, 411 (Fla. 4th DCA 2002)

     (emphasis added); Arch Aluminum & Glass Co., Inc. v. Haney, 964 So. 2d 228,

     232-35 (Fla. 4th DCA 2007); see also Horizon Aggressive Growth, L.P. v.

     Rothstein-Kass, P.A., 421 F.3d 1162, 1168 & n.7 (11th Cir. 2005) (citing

     Korman, 821 So. 2d at 411, for the proposition that “Wendt cannot be construed

     to grant jurisdiction under [section 48.193(1)(a)(2.)] in every situation where a


                                            -16-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 17 of 42 PageID 4017




     tort was completed out-of-state but caused injury in Florida”). Nevertheless,

     “[u]nless and until the Florida Supreme Court rejects [the Eleventh Circuit’s]

     construction of the long-arm statute” this Court is “bound to follow [the] ‘firmly

     established precedent, which interprets subsection [(1)(a)(2.)] to apply to

     defendants committing tortious acts outside the state that cause injury in

     Florida.’” See Estate of Scutieri, 386 F. App’x at 955 (quoting Posner, 178 F.3d

     at 1217).

                 2. Constitutional Due Process

           In addition to determining the reach of Florida’s long-arm statute, the

     Court must consider whether the exercise of personal jurisdiction over Ellit in

     this case “would violate the Due Process Clause of the Fourteenth Amendment

     to the United States Constitution, which requires that the defendant have

     minimum contacts with the forum state and that the exercise of jurisdiction over

     the defendant does not offend ‘traditional notions of fair play and substantial

     justice.’” Mut. Serv. Ins. Co., 358 F.3d at 1319 (quoting Sculptchair, Inc., 94

     F.3d at 626).

           In specific personal jurisdiction cases, the Eleventh Circuit applies a

     three–part test to determine whether a court’s exercise of personal jurisdiction

     over a defendant would violate due process. See Louis Vuitton Malletier, S.A.

     v. Mosseri, 736 F.3d 1339, 1355-56 (11th Cir. 2013). Specifically, courts are to

     examine: “(1) whether the plaintiff’s claims ‘arise out of or relate to’ at least one


                                             -17-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 18 of 42 PageID 4018




     of the defendant’s contacts with the forum; (2) whether the nonresident

     defendant ‘purposefully availed’ himself of the privilege of conducting activities

     within the forum state, thus invoking the benefit of the forum state’s laws; and

     (3) whether the exercise of personal jurisdiction comports with ‘traditional

     notions of fair play and substantial justice.’” Id. at 1355 (citing Burger King

     Corp. v. Rudzewicz, 471 U.S. 462, 472-73 (1985); Helicopteros Nacionales de

     Colombia, S.A. v. Hall, 466 U.S. 408, 413-14 (1984); Int’l Shoe Co. v.

     Washington, 326 U.S. 310, 316 (1945); Oldfield v. Pueblo De Bahia Lora, S.A.,

     558 F.3d 1210, 1220-21 (11th Cir. 2009); and Sculptchair, Inc., 94 F.3d at 630-

     31).

            With regard to the first prong, the Eleventh Circuit explains that “a

     fundamental element of the specific jurisdiction calculus is that [the] plaintiff's

     claim must arise out of or relate to at least one of the defendant's contacts with

     the forum.” Id. (quoting Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010)

     (additional citation omitted)). The court’s inquiry “must focus on the direct

     causal relationship between the defendant, the forum, and the litigation.” Id.

     (quoting Fraser, 594 F.3d at 850 (internal quotation marks and additional

     citations omitted)). Indeed, “a relationship among the defendant, the forum,

     and the litigation is the essential foundation of in personum jurisdiction.” Id. at

     1355-56 (quoting Helicopteros Nacionales, 466 U.S. at 414). In determining

     whether a defendant’s tortious act is sufficiently connected to the forum, the


                                            -18-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 19 of 42 PageID 4019




     Eleventh Circuit has instructed that a tort arises out of or relates to the

     defendant's activity in a state only if the activity is a “but-for” cause of the tort.

     Waite v. All Acquisition Corp., 901 F.3d 1307, 1314 (11th Cir. 2018), cert. denied

     sub nom. Waite v. Union Carbide Corp., 139 S. Ct. 1384, 203 L. Ed. 2d 611 (2019)

     (quoting Oldfield, 558 F.3d at 1222-23 (internal quotation marks omitted)).6

            As to the second prong, in intentional tort cases, there are “two applicable

     tests for determining whether purposeful availment occurred.” Louis Vuitton,

     736 F.3d at 1356. Courts may utilize the “effects test” set forth by the Supreme

     Court in Calder v. Jones, 465 U.S. 783, 790 (1984). As the Eleventh Circuit

     explained, “[u]nder the ‘effects test,’ a nonresident defendant’s single tortious

     act can establish purposeful availment, without regard to whether the

     defendant had any other contacts with the forum state.” Louis Vuitton, 736



     6        HCI fails to address the question of whether its two claims against Ellit arise from or
     are related to Ellit’s contacts with Florida. See generally Complaint; Response. Instead, HCI
     cites Posner, 178 F.3d at 1220, for the proposition that the question of “whether the claim
     ‘arises from’ or is ‘related to’ the acts complained of” is “per se satisfied” when the plaintiff
     asserts a claim for an injury caused by an intentional tort. See Response at 6, n.2. Specifically,
     HCI asserts that in Posner, the court “dispens[ed] with [the] relatedness inquiry in considering
     a tortious interference claim.” Id. However, this facile reading of Posner misapprehends the
     court’s due process analysis. Rather than dispensing with the relatedness inquiry outright,
     the Posner court implicitly found that the plaintiff’s tortious interference claims arose from
     the defendant’s specific contacts with Florida. See Posner, 178 F.3d at 1220-21 (Noting that
     “If true, these allegations [of the defendant’s contacts with Florida] show that [the defendant]
     directed activity into Florida with respect to [plaintiff’s] insurance claims, satisfying the
     minimum contacts requirements.”). Indeed, the Court’s review of relevant caselaw reveals no
     per se rule as described by HCI, and any such rule would appear to conflict with the well-
     established specific jurisdiction analysis. See, e.g., Waite, 901 F.3d at 1314; Walden v. Fiore,
     571 U.S. 277, 134 S.Ct. 1115 (2014); Louis Vuitton, 736 F.3d at 1355. Accordingly, as part of
     the Court’s due process analysis, the Court will consider whether HCI’s claims arise from
     Ellit’s contacts with Florida.


                                                   -19-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 20 of 42 PageID 4020




     F.3d at 1356 (citing Licciardello, 544 F.3d at 1285). This test requires a plaintiff

     to demonstrate that the defendant committed a tort that was: “(1) intentional;

     (2) aimed at the forum state; and (3) caused harm that the defendant should

     have anticipated would be suffered in the forum state.” See Licciardello, 544

     F.3d at 1285-86, 1287-88. In lieu of, or in addition to, the Calder effects test, a

     court may “apply a traditional purposeful availment analysis.” Louis Vuitton,

     736 F.3d at 1356. Under the traditional minimum contacts approach, courts

     “assess the nonresident defendant’s contacts with the forum state and ask

     whether those contacts: (1) are related to the plaintiff’s cause of action; (2)

     involve some act by which the defendant purposefully availed himself of the

     privileges of doing business within the forum; and (3) are such that the

     defendant should reasonably anticipate being haled into court in the forum.” Id.

     at 1357 (citing S.E.C. v. Carrillo, 115 F.3d 1540, 1542 (11th Cir. 1997)). In doing

     so, courts “identify all contacts between a nonresident defendant and a forum

     state and ask whether, individually or collectively, those contacts satisfy these

     criteria.” Id. (citing King & Hatch, Inc. v. S. Pipe & Supply Co., 435 F.2d 43, 46

     (5th Cir. 1970)).

           With respect to the third prong, a court must determine whether the

     exercise of jurisdiction over the nonresident defendant “would offend ‘traditional

     notions of fair play and substantial justice.’” Sculptchair, Inc., 94 F.3d at 630-

     31 (quoting Robinson, 74 F.3d at 258). Factors relevant to this inquiry include


                                             -20-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 21 of 42 PageID 4021




     “the burden on the defendant, the forum's interest in adjudicating the dispute,

     the plaintiff's interest in obtaining convenient and effective relief and the

     judicial system's interest in resolving the dispute.” Licciardello, 544 F.3d at

     1288 (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92

     (1980)).

           B. Analysis

                    1. Florida’s Long-Arm Statute

           As   noted,   HCI   relies   exclusively   on   Florida   Statutes   section

     48.193(1)(a)(2.) as conferring personal jurisdiction over Ellit, based upon its

     allegations that Ellit committed intentional torts that caused injury to HCI in

     Florida. See generally Response. Ordinarily, before a court may determine

     whether this subsection supports the exercise of personal jurisdiction over a

     defendant, the Court must determine whether the plaintiff has sufficiently pled

     a claim that the defendant committed an intentional tort. See PVC Windoors,

     Inc. v. Babbitbay Beach Constr., N.V., 598 F.3d 802, 808, n.8. (11th Cir. 2010)

     (observing that “[i]n Florida, before a court addresses the question of whether

     specific jurisdiction exists under the long-arm statute, the court must determine

     ‘whether the allegations of the complaint state a cause of action,’” and “[t]he

     same is true where the plaintiff is relying on the theory of general personal

     jurisdiction”) (quoting Wendt v. Horowitz, 822 So.2d 1252, 1260 (Fla. 2002)

     (additional citation omitted)). Here, Ellit does not argue that HCI’s claims for


                                            -21-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 22 of 42 PageID 4022




     tortious interference with a business relationship or tortious interference with

     a contract are insufficient as a matter of Florida law.7 See generally Motion;

     Reply. Thus, the Court will assume for purposes of this analysis that HCI has

     properly asserted tortious interference claims against Ellit.

            Ellit does, however, dispute whether HCI’s claims fall within the reach of

     Florida’s long-arm statute. In this regard, Ellit argues that HCI fails to allege

     facts or tortious conduct sufficient to satisfy section 48.193(1)(a)(2.) because

     HCI’s claim that it suffered damages in Florida is insufficient to allow Florida

     to exercise jurisdiction over it. See Motion at 11, 13-14. In response, HCI

     contends that the analysis whether Florida’s statute confers jurisdiction over

     Ellit is “remarkably straightforward,” because Florida Statute section

     48.193(1)(a)(2.) “permits the exercise of jurisdiction if the foreign tortious act

     caused injury within the forum even though the tortious act occurred outside of

     Florida.” See Response at 4, 5. Ellit’s arguments notwithstanding, the Court is

     “bound to follow ‘firmly established precedent, which interprets subsection

     [(1)(a)(2.)] to apply to defendants committing tortious acts outside the state that


     7       Although Ellit argues that HCI does not set forth sufficient jurisdictional allegations in
     the Complaint to demonstrate that the Court can properly exercise specific personal
     jurisdiction over Ellit under section 48.193, see Motion at 8, Ellit’s arguments appear to be
     related to the question whether there exists a direct affiliation, nexus, or substantial
     connection between the basis for the HCI’s causes of action and Ellit’s actions falling under
     the long-arm statute, as required by Florida law, see generally Motion. Indeed, Ellit does not
     cite authority regarding the elements of claims of tortious interference or breach of contract
     under Florida law; nor does it cite authority regarding the standard of review for motions to
     dismiss brought under Rule 12(b)(6), or assert that HCI has failed to state a claim to relief
     under Florida law. See generally Motion; Reply.


                                                   -22-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 23 of 42 PageID 4023




     cause injury in Florida.’” See Estate of Scutieri, 386 F. App’x at 955 (quoting

     Posner, 178 F.3d at 1217).8

            Here, HCI alleges that “HCI is a Florida limited liability company with

     its principle place of business in Jacksonville, Duval County, Florida,” that “[a]s

     a result of Ellit Groups’ unjust interference with HCI’s attempt to win the

     Alameda Project, and other projects that will be revealed through discovery,

     HCI has been damaged and continues to be damaged,” and that “[a]s a result of

     Ellit Groups’ unjust interference with the Employment Agreements and Asset

     Purchase Agreement, HCI has been damaged and continues to be damaged.”

     See Complaint ¶¶ 1, 80, 87. The Court finds that these allegations are sufficient

     to assert that HCI suffered injury in Florida as a result of Ellit’s alleged tortious

     interference with HCI’s contractual and business relationships for purposes of

     Florida Statute section 48.193(1)(a)(2.). Therefore, the Court determines that




     8       Ellit cites Metnick v. Levy, P.A. v. Seuling, 123 So. 3d 639, 645-46 (Fla. 4th DCA 2013),
     PK Computers, Inc. v. Indep. Travel Agencies of Am., Inc., 656 So. 2d 254, 255 (Fla. 4th DCA
     1995), Hunt v. Cornerstone Golf, Inc., 949 So. 2d 228, 230 (Fla. 4th DCA 2007), and Don King
     Productions v. Mosley, No. 15–61717–CV–WILLIAMS, 2016 WL 3950930, at *4 (S.D. Fla.
     2016), for the proposition that “Florida courts have repeatedly recognized that for there to be
     jurisdiction over a tortious interference claim under 48.193(1)(a)(2.), the interference must
     occur within the state or arise from conduct within (or directed into) the state.” See Motion at
     13. The Court reads these cases as examples of the split in authority referred to in Estate of
     Scutieri, 386 F. App’x at 955. Irrespective of these opinions, this Court will follow Eleventh
     Circuit precedent that extends long-arm jurisdiction under Florida Statute section
     48.193(1)(a)(2.) to defendants who commit a tort out of state but cause injury in Florida. See
     Estate of Scutieri, 386 F. App’x at 955.


                                                   -23-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 24 of 42 PageID 4024




     Florida’s long-arm statute permits the exercise of personal jurisdiction over Ellit

     as to both Counts V and VI.9 Estate of Scutieri, 386 F. App’x at 955.

                       2. Due Process

            The Court’s determination that it may exercise specific personal

     jurisdiction over Ellit under Florida’s long-arm statute does not end the

     analysis, rather, the specific jurisdiction inquiry under Florida’s long-arm

     statute is distinct from the due process inquiry required by the Constitution.

     See Madara v. Hall, 916 F.2d 1510, 1514-15 (11th Cir. 1990) (citing Venetian

     Salami Co. v. Parthenais, 554 So.2d 499, 500 (Fla.1989)). Therefore, in addition

     to the issue of long-arm jurisdiction, the Court must engage in the three-part

     due process analysis described in Louis Vuitton, 736 F.3d at 1355.

            Before doing so, however, the Court will address HCI’s primary argument

     that under Calder, HCI’s allegations that Ellit committed intentional torts that

     caused injury to HCI in Florida, alone, are sufficient to confer personal

     jurisdiction over Ellit. See Response at 4, 6, and 8. In making this argument,

     HCI concedes that “Ellit’s intentional interference with HCI’s potential and




     9      Because this is a case based on specific jurisdiction, the personal jurisdiction inquiry is
     conducted “as to each claim separately.” See KVAR Energy Sav., Inc. v. Tri-State Energy
     Solutions, LLP, No. 6:08-cv-85-Orl-19KRS, 2009 WL 103645, at *3 (M.D. Fla. Jan 15, 2009);
     see also Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 275 (5th Cir. 2006) (citing 5B
     Charles Alan Wright & Arthur Miller, Federal Practice and Procedure: Civil § 1351, at 299
     n.30 (3d ed. 2004) (“There is no such thing as supplemental personal jurisdiction; if separate
     claims are pled, specific personal jurisdiction must independently exist for each claim and the
     existence of personal jurisdiction for one claim will not provide the bases for another claim.”)).


                                                   -24-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 25 of 42 PageID 4025




     anticipated business relationship with [Alameda] occurred in California, as did

     Ellit’s use of Tokarz and Huckabay to win that project.” See Response at 7.

     However, HCI contends that the California focal point of the tort is immaterial

     where “the effects of those intentional torts committed in California were borne

     in Florida, as the damages to HCI were incurred [in Florida].” See Response at

     7.   As such, HCI maintains “[b]ecause the injuries resulting from Ellit’s

     interference were felt in Florida . . . HCI’s claims satisfy the Calder effects due

     process test for this Court’s exercise of personal jurisdiction.”10 Id. at 8. In

     response, Ellit asserts that HCI incorrectly applies Calder to the extent that

     HCI argues that to satisfy due process concerns, it need only allege it was

     harmed by an intentional tort, and that the harm from the intentional tort was

     felt by HCI in Florida. See Reply at 1, 2. The Court agrees.


     10     HCI cites Whetstone Indus., Inc. v. Yowie Grp., Ltd., No. 3:17-CV-1286-J-20JRK, 2018
     WL 4194065 (M.D. Fla. July 25, 2018) as a case with “remarkably similar facts,” such that “the
     only substantial difference between that case [and the instant one] is the foreign locale of the
     defendants in Australia, whereas Ellit is headquartered in Texas.” See Response at 4-5.
     However, the Court finds reliance on Whetstone as suggesting that effects felt in the forum
     state are sufficient is misplaced. In Whetstone, Australian defendants moved to dismiss the
     complaint for lack of personal jurisdiction under Rule 12(b)(2), but the court denied the motion,
     holding that the requirements of Florida’s long-arm statute had been satisfied because the
     complaint alleged an intentional tort between two Florida corporations, and the resulting
     injury and damages occurred within Florida—even though the alleged tortious act occurred in
     Australia. See id. at *3. Thus, Whetstone supports HCI’s position to the extent that injury to
     a Florida resident as a result of an intentional tort can support personal jurisdiction under
     Florida’s long-arm statute. However, Whetstone does not support HCI’s proposition that due
     process considerations are per se satisfied merely because a Florida resident allegedly suffers
     injury in Florida as a result of an intentional tort. Indeed, in conducting the due process
     analysis, the Whetstone court ultimately found the Calder effects test satisfied because the
     intentional tort at issue was “aimed at Florida and those within the jurisdiction,” as the
     defendants “interfered with the relationship and contracts between two Florida corporations.”
     Id.


                                                   -25-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 26 of 42 PageID 4026




           While HCI is correct that the single act of a non-resident’s commission of

     an intentional tort can suffice to establish minimum contacts with the forum

     state under Calder, such an exercise of jurisdiction is proper only when the non-

     resident defendant commits an intentional tort that was directly aimed at the

     forum state and caused an injury within the forum state that the defendant

     reasonably should have anticipated. See Licciardello, 544 F.3d at 1286; see also

     Volt, LLC v. Volt Lighting Grp. LLC, 369 F. Supp. 3d 1241, 1246 (M.D. Fla.

     2019) (quoting Oldfield v. Pueblo De Bahia, S.A., 558 F.3d 1210, 1220 n.28 (11th

     Cir. 2009)). Indeed, in Walden v. Fiore, 571 U.S. 277 (2014), the Supreme Court

     observed that even under Calder, it is “the defendant's contacts with the forum

     State itself, not the defendant's contacts with persons who reside there” that is

     the focal point of the due process analysis. See Walden, 571 U.S. at 285-86

     (citations omitted). Further, the Supreme Court in Walden explained that its

     jurisdictional inquiry in Calder “focuse[d] on ‘the relationship among the

     defendant, the forum, and the litigation.’” Id. at 286 (citing Calder, 465 U.S. at

     788). Additionally, as the Walden Court noted, in Calder, California properly

     exercised personal jurisdiction over the defendants because the “crux of [the

     case] was that the reputation-based ‘effects’ of the alleged libel connected the

     defendants to California, not just to the plaintiff.” See Walden, 571 U.S. at 287.

     In this regard, the Court instructed that “[t]he plaintiff cannot be the only link

     between the defendant and the forum. Rather, it is the defendant's conduct that


                                            -26-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 27 of 42 PageID 4027




     must form the necessary connection with the forum State.” Id. at 285 (citations

     omitted). “Calder made clear that mere injury to a forum resident is not a

     sufficient connection to the forum . . . [t]he proper question is not where the

     plaintiff experienced a particular injury or effect but whether the defendant’s

     conduct connects him to the forum in a meaningful way.”                  Id. at 290.

     Accordingly, to find the Calder effects test satisfied, Courts within this circuit

     have required more than mere allegations that a foreign defendant committed

     an intentional tort that caused harm to a plaintiff residing in the forum state.

     See Volt, LLC, 369 F. Supp. 3d at 1247; see also Buzz Pop Cocktails Corp. v.

     Booze Pops, LLC, No. 8:19-cv-1840-MSS-TGW, 2020 WL 2838825, at *7 (M.D.

     Fla. April 22, 2020); Blue Water Int’l, Inc., v. Hattrick’s Irish Sports Pub, LLC,

     No. 8:17-cv-1584-T-23AEP, 2017 WL 4182405 (M.D. Fla. September 21, 2017);

     Honus Wagner Co. v. Luminary Grp. LLC, No. 17-cv-61317-BLOOM/Valle, 2017

     WL 6547899 (S.D. Fla. Dec. 21, 2017). Although some courts have “arguably

     interpret[ed] Calder to authorize personal jurisdiction wherever the plaintiff

     suffers the ‘effects’ of an intentional tort, a careful reading of Calder refutes that

     interpretation.” Blue Water Int’l, Inc., 2017 WL 6547899, at *3. Therefore,

     HCI’s primary argument that the Calder effects test is satisfied merely due to

     HCI’s alleged injury in Florida as a result of Ellit’s alleged tortious acts is




                                              -27-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 28 of 42 PageID 4028




     unavailing.11 Having dispensed with HCI’s primary argument, the Court will

     conduct the three-part analysis as to each claim HCI asserts against Ellit. See

     Louis Vuitton, 736 F.3d at 1355; see also KVAR Energy Sav., Inc., 2009 WL

     103645 at *3.

                               a. Count V –                Ellit’s    Alleged       Tortious
                                  Interference             with       HCI’s         Business
                                  Relationships

            The Court begins with the first prong of the Louis Vuitton due process

     analysis, which requires the Court to determine whether HCI’s claim in Count

     V arises from Ellit’s contacts with Florida. As noted, HCI makes no attempt to

     explain how its claim in Count V arises from Ellit’s contacts with Florida. See

     supra n.6. Upon review of the allegations in the Complaint, the record, and the

     relevant legal authority, the Court determines that HCI has not satisfied the

     first prong of the Louis Vuitton analysis as to the tortious interference with


     11     HCI cites New Lenox Indus., Inc. v. Fenton, 510 F. Supp. 2d 893, 904 (M.D. Fla. 2007)
     in support of its argument that “[b]ecause the only two alleged causes of action against Ellit
     are intentional torts, the Court can apply the Calder test and find that the commission of the
     intentional torts alone are sufficient to establish personal jurisdiction over Ellit even if it had
     no other contacts with [Florida].” See Response at 6. However, not only does the New Lenox
     decision predate Walden, which crystallized the Court’s ruling in Calder, the portion of the
     New Lenox opinion upon which HCI relies appears to be a statement by the court outlining
     the elements of the Calder effects test, compare New Lenox, 510 F. Supp. 2d at 904 (“[W]here
     a defendant’s tortious conduct is intentionally and purposefully directed at a resident of the
     forum, the minimum contact requirement is met, and the defendant should anticipate being
     haled into court in that forum.”), with Calder, 465 U.S. at 790 (“In this case, [defendants] are
     primary participants in an alleged wrongdoing intentionally directed at a California resident,
     and jurisdiction over them is proper on that basis.”), rather than the court’s application of it.
     Notably, the plaintiff in New Lenox alleged not only a breach of contract causing injury in
     Florida, but also that the defendants committed torts in Florida because one defendant
     travelled to Florida to misappropriate the plaintiff’s information and then defendants
     marketed the stolen information at trade shows in Florida.


                                                    -28-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 29 of 42 PageID 4029




     business relationship claim set forth in Count V. Indeed, concerning its claim

     in Count V of the Complaint, HCI concedes in its Response that Ellit’s alleged

     interference with HCI’s business relationship with Alameda “occurred in

     California, as did Ellit’s use of Tokarz and Huckabay to win that project.” See

     Response at 7. The Court accepts HCI’s characterization of the conduct forming

     the basis of its first claim against Ellit. These assertions make plain both that

     Ellit’s alleged interference with Alameda occurred in California and that the

     claim HCI presents in Count V does not arise from Ellit’s contacts with Florida.

     See generally Complaint; see also Louis Vuitton, 736 F.3d at 1355-56. As such,

     HCI fails to satisfy the first prong of the due process analysis as to this claim.

           Even if the Court were to assume, arguendo, that HCI had established the

     first prong, HCI nonetheless remains unable to satisfy the second. In the

     Response, HCI argues that due process considerations are satisfied under both

     “the Calder effects test and [the] traditional minimum contacts test.”         See

     Response at 6. However, the Court finds that HCI cannot carry its burden under

     either approach. Louis Vuitton, 736 F.3d at 1355-56. First, HCI cannot satisfy

     the Calder effects test, because—as HCI itself recognizes—California is the focal

     point of HCI’s claim that Ellit interfered with HCI’s business relationship with

     Alameda. See generally Complaint; see also Response at 7. Indeed, Ellit is

     alleged to have “unjustly disrupt[ed] and interfere[d]” with HCI’s relationship

     with Alameda, a hospital system in California. On these facts, it cannot be said


                                            -29-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 30 of 42 PageID 4030




     that Ellit’s alleged tortious interference with HCI’s business relationship with

     Alameda was in any way “directed at” or “expressly aimed” at Florida, as

     necessary to satisfy the second prong of the Calder effects test. Louis Vuitton,

     736 F.3d at 1356; Licciardello, 544 F.3d at 1285-86. Second, HCI has not

     established that Ellit had minimum contacts with Florida sufficient to satisfy

     the traditional purposeful availment test.     This is so because HCI fails to

     demonstrate that Ellit’s contacts with Florida relate to the claim in Count V,

     “involve some act by which [Ellit] purposefully availed [itself] of the privileges

     of doing business within [Florida],” and “are such that [Ellit] should reasonably

     anticipate being haled into court in [Florida].” See Louis Vuitton, 736 F.3d at

     1357. In an attempt to demonstrate Ellit had sufficient minimum contacts in

     Florida, HCI asserts that both Tokarz and his wife were concurrently members

     of Ellit and Florida citizens. See Response at 10–12. However, even assuming

     this to be true, HCI provides no authority to suggest that the citizenship of

     Ellit’s members has any bearing on the question of whether Ellit had

     constitutionally sufficient minimum contacts in Florida to enable the Court to

     exercise personal jurisdiction over Ellit as to Count V of the complaint. See

     generally Response. Indeed, in relying on the Tokarzs’ citizenship HCI appears

     to conflate the determination of a party’s citizenship for purposes of invoking

     diversity jurisdiction with the minimum contacts determination for personal

     jurisdiction purposes. To the extent that HCI seeks to imply that the Tokarzs’


                                            -30-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 31 of 42 PageID 4031




     concurrent Florida citizenship and membership in Ellit alone is sufficient to

     confer personal jurisdiction over Ellit, such an argument “lacks merit as it blurs

     principles of diversity jurisdiction and minimum contacts and ignores the

     Supreme Court’s prohibition on ‘talismanic jurisdictional formulas.’”         See

     Carruth v. Michot, No. A-15-CA-189-SS, 2015 WL 6506550, at *7 (W.D. Texas

     Oct. 26, 2015) (quoting Burger King, 471 U.S. at 486, and citing Kulko v. Cal.

     Superior Court, 436 U.S. 84, 92 (1978)); see also 19 Tao Vega LLC v. Holo Ltd.,

     No. C 19-5640 SBA, 2019 WL 9607733, at *3 (N.D. Cal. Dec. 17, 2019) (“[T]he

     citizenship of an LLC's member does not determine personal jurisdiction over

     the LLC.”) (citing Carruth, 2015 WL 6506550 at *7).               Moreover, the

     “determination of citizenship for diversity jurisdiction and a determination of

     minimum contacts for personal jurisdiction ‘present [ ] distinct due process

     issues.’” Carruth, 2015 WL 6506550, at *7 (quoting Mountain Funding, LLC v.

     Blackwater Crossing, LLC, No. 3.05-cv-513-MU, 2006 WL 1582403, at *3

     (W.D.N.C. June 5, 2006) (additional citation omitted)). Thus, HCI’s reliance on

     the Tokarzs’ Florida citizenship is unavailing. HCI also argues that Ellit had

     constitutionally sufficient minimum contacts in Florida on the basis of HCI’s

     allegation that Ellit’s Alameda bid was “illegally competitive” as a result of

     Ellit’s possession and receipt of HCI’s confidential information from Florida, but

     the declaration of Pamela Saechow squarely refutes this allegation.           See

     Saechow Dec’l ¶¶ 11, 12 (“Ellit never possessed, considered, or used any of


                                            -31-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 32 of 42 PageID 4032




     Plaintiff, the HCI Group’s information, including any HCI bid or response

     information, in bidding, presenting, applying for, or responding to the [Alameda]

     Solicitation. . . . Ellit did not involve, consult with, or retain Stephen Tokarz in

     connection with Ellit’s response to the [Alameda] Solicitation.”). Moreover, HCI

     fails to suggest how that allegation supports even an inference that the tort was

     directly aimed at Florida or otherwise connects Ellit to Florida in a meaningful

     way.

            Therefore, even setting aside the Court’s determination that HCI’s claim

     asserted in Count V does not arise from or relate to Ellit’s contacts in Florida,

     HCI also fails to establish purposeful availment under either the Calder effects

     test or the traditional minimum contacts test. Accordingly, the Court concludes

     that its exercise of personal jurisdiction over Ellit would offend due process and

     Ellit’s Motion is due to be granted as to Count V. Louis Vuitton, 736 F.3d at

     1356-57.

                           b. Count VI – Ellit’s Alleged Tortious
                              Interference  with HCI’s Contractual
                              Relationships

            The Court turns next to Count VI, in which HCI alleges that Ellit

     interfered with HCI’s contracts with Tokarz and Huckabay. See Complaint ¶¶

     81-87. First, the Court must determine whether this claim arises from or is

     related to Ellit’s contacts with Florida. Louis Vuitton, 736 F.3d at 1355-56. HCI




                                             -32-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 33 of 42 PageID 4033




     maintains that Ellit tortiously interfered with the restrictive covenants in its

     agreements with Tokarz and Huckabay based on the following conduct:

           a. Tokarz and Huckabay are Members and Executive Vice President
           Employees of [Ellit], a business formed to compete directly with
           HCI;

           b. By obtaining and using HCI’s confidential pricing information,
           consultant databases, and other confidential, proprietary or trade
           secret information belonging to HCI;

           c. By submitting bids to compete with HCI for the same projects and work;

           d. By soliciting HCI’s past, current, and prospective clients;

           e. By soliciting HCI’s past and current employees;

           f. Other means of unjust and tortious interference that are likely to
           be learned through discovery.

     Complaint ¶ 85. In its Response, HCI fails to explain how this claim arises from

     Ellit’s contacts with Florida as is necessary to satisfy the threshold due process

     consideration. Supra n.6. Nevertheless, upon review of the record, the Court

     determines that HCI’s claim that Ellit tortiously interfered with the contracts

     between Tokarz and HCI is sufficiently related to Ellit’s contacts with Florida,

     but its claim that Ellit tortiously interfered with HCI’s contracts with Huckabay

     is not.

           With regard to Tokarz, he was an HCI employee until April 30, 2019, and

     was an independent contractor of HCI’s through May 31, 2019, with various

     ongoing contractual obligations to HCI—including non-compete obligations



                                            -33-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 34 of 42 PageID 4034




     being performed, at the time, in Florida. See Complaint ¶ 73. In her declaration

     Ms. Saechow states that “after its selection as a finalist for the Alameda

     Solicitation” in early May of 2019, Ellit “enlisted Stephen Tokarz, as an Epic

     subject matter expert, to assist with the on-site [Alameda] presentation,” and

     “engaged Tokarz on a full-time basis in July of 2019.” See Saechow Dec’l ¶¶ 13,

     14, 15. Ms. Saechow does not specify the date on which Ellit “enlisted” Tokarz

     to assist with the Alameda presentation, however, Tokarz testified that it was

     “around [his] birthday, which was May 7” that Ms. Saechow asked if he could

     participate in the Alameda presentation.            Tokarz Dep. at 49:16-24.

     Additionally, Katya Osipova, the program director for the S.A.P.P.H.I.R.E.

     electronic health record program at Alameda, stated in an affidavit that the

     Alameda presentation occurred in May of 2019.         See Declaration of Katya

     Osipova (Doc. 54), ¶¶ 1, 9. Notably, at the time Ms. Saechow reached out to

     Tokarz to “enlist” his assistance with the Alameda bid, Tokarz resided in and

     was a citizen of Florida, and was subject to the restrictive covenants prohibiting

     competition with HCI, a Florida company.          Tokarz Dep. at 49:25–50:15.

     Additionally, while Ellit may not have engaged Tokarz on a “full-time basis”

     until July of 2019, HCI has presented evidence that Ellit was employing Tokarz

     in some capacity in mid-June of 2019, which HCI alleges would be in breach of

     his agreements. Specifically, HCI presents a reimbursement request approved

     by Ellit which was submitted by Tokarz with his Ellit email address for travel


                                            -34-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 35 of 42 PageID 4035




     to California. His reimbursement request includes a California hotel receipt,

     with dates of June 15, 2019, to June 21, 2019, in which Tokarz lists his address

     in Atlantic Beach, Florida. See Doc. 59-3, at 3. Similarly, his flight receipt

     shows that he flew from Jacksonville International Airport, in Florida, to San

     Francisco International Airport, in California.12 See id. at 4. Thus, it appears

     Tokarz remained a Florida resident and citizen until at least mid-to-late June

     of 2019. These facts are sufficient to support a finding that HCI’s claim that

     Ellit tortiously interfered with HCI’s contractual agreements with Tokarz arises

     from and relates to Ellit’s contacts with Florida. According to HCI, at the time

     Ellit “enlisted Stephen Tokarz to assist with the on-site [Alameda]

     presentation,” Tokarz was a Florida citizen, living in Florida still working as an

     independent contractor with HCI and bound by the restrictive covenants in

     favor of HCI in the employment agreement and Asset Purchase Agreement.

     Moreover, he continued to be a Florida citizen through at least mid-June when

     Ellit employed him in some capacity, allegedly in violation of his contractual

     agreements with HCI.           In other words, HCI claims that Ellit tortiously

     interfered with the contracts between HCI, a Florida company, and Tokarz—

     then a Florida resident and citizen—by reaching out to Tokarz in Florida to



     12     The flight receipt reflects that Tokarz took a flight from “JAX” to “SFO.” These three-
     letter airport codes designate Jacksonville International Airport, and San Francisco
     International Airport, respectively. See Airport and Facility Codes, Federal Aviation
     Administration, https://www.faa.gov/nextgen/cip/airport_facility/.


                                                 -35-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 36 of 42 PageID 4036




     breach his agreements with HCI by assisting Ellit with the Alameda

     presentation and by employing Tokarz to perform services for Ellit. In this

     regard, Ellit’s contacts with the state—the solicitation and employing of Tokarz,

     a Florida resident—is the “but-for” cause of the tortious interference; in fact, the

     contact is inseparable from the tort. Waite, 901 F.3d at 1314. Thus, HCI’s claim

     of tortious interference with its contracts with Tokarz arises from Ellit’s

     contacts with Florida, and HCI has carried its burden to satisfy the first prong

     of the Louis Vuitton due process analysis. 736 F.3d at 1355-56.

           With regard to Ellit’s alleged tortious interference with the contractual

     relationship between HCI and Huckabay, however, HCI has not carried its

     burden. HCI has failed to present any information suggesting that the claim

     arises from or is related to any contact with Florida. Indeed, other than the fact

     that HCI is a Florida company, HCI does not suggest any connection to Florida.

     HCI does not assert how Ellit tortiously interfered with Huckabay’s agreements,

     when it did so or where Huckabay, who listed a Texas address in the Ellit

     Company Agreement, resided at the time. Because HCI has failed to establish

     that its claim that Ellit tortiously interfered with its agreements with Huckabay

     arises from or is related to Ellit’s contacts with Florida, this Court cannot

     exercise personal jurisdiction over Ellit on this claim. Thus, in turning to the

     second and third prongs of the due process analysis, the Court limits its

     consideration to the claim of tortious interference relating to Tokarz.


                                             -36-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 37 of 42 PageID 4037




            As to the second prong of the due process analysis, HCI asserts that Ellit

     expressly aimed its tortious conduct at HCI and Tokarz in Florida, that Ellit

     knew that HCI and Tokarz were subject to valid agreements, and that HCI

     suffered injury in the forum as a result of Ellit’s tortious interference with those

     agreements.13 These allegations are sufficient to satisfy the Calder effects test

     and the second prong of the due process analysis. Louis Vuitton, 736 F.3d at

     1355-56; Licciardello, 544 F.3d at 1286 (setting out the elements of the Calder

     effects test); cf. DocRX, Inc. v. DOX Consulting, LLC, 738 F. Supp. 2d 1234, 1250

     (S.D. Ala. 2010) (concluding that the defendants’ alleged tortious interference

     was aimed at the plaintiff in Alabama for purposes of the Calder effects test);

     TEKsystems, Inc. v. Modis, Inc., No. 08 C 5476, 2008 WL 5155667, *3 (N.D. Ill.

     Dec. 5, 2008) (determining that a defendant’s solicitation of plaintiff’s employee

     to breach his employment agreement, and encouragement to misappropriate

     plaintiff’s customer information was sufficient to satisfy the Calder effects test);

     Whetstone, 2018 WL 4194065 at *3.               As the Walden Court explained, for

     purposes of personal jurisdiction under Calder, “[t]he proper question is . . .

     whether the defendant’s conduct connects him to the forum in a meaningful

     way.” Walden, 571 U.S. at 290. Here, the Court concludes that Ellit’s alleged

     intentional interference with a contract between two Florida residents, where


     13     Although HCI does not refer to the three–part due process test articulated in Louis
     Vuitton, its arguments in this regard are plainly relevant to this prong of the analysis. 736
     F.3d at 1356.


                                                 -37-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 38 of 42 PageID 4038




     Ellit knew that the contractual obligations were at least at the time being

     performed in Florida, certainly connects Ellit to Florida in a meaningful way.

     In contrast to Count V, where the focal point of the tortious activity was

     California, the focal point of Ellit’s tortious interference in Count VI with regard

     to the agreements with Tokarz, was Florida. See ISO Claims Servs., Inc. v.

     Bradford Techs., Inc., No. 3:09-CV-976-J-34JRK, 2011 WL 13176209, at *7

     (M.D. Fla. Sept. 28, 2011) (discussing whether Florida was the focal point of the

     allegedly tortious acts in conducting the Calder analysis). Therefore, HCI has

     carried its burden to establish the second prong of the due process analysis.14

     Louis Vuitton, 736 F.3d at 1355-56.

            Because HCI has carried its burden of establishing a prima facie case that

     the Court may exercise personal jurisdiction over Ellit as to the claim in Count

     VI that Ellit tortiously interfered with HCI’s agreements with Tokarz, Ellit

     must make a “compelling case” that the exercise of jurisdiction over it would

     violate traditional notions of fair play and substantial justice. Id. at 1355 (“The

     plaintiff bears the burden of establishing the first two prongs, and if the plaintiff

     does so, a defendant must make a compelling case that the exercise of



     14     The Court briefly observes that even if HCI had not satisfied the Calder effects test, it
     likely would have carried its burden with regard to the traditional purposeful availment
     analysis. Indeed, Ellit, having allegedly solicited Tokarz from HCI in Florida, “cannot now
     claim surprise at being haled into court” in Florida, as Ellit purposefully directed its conduct
     at Florida such that it could have “reasonably anticipated being sued” here. Licciardello, 544
     F.3d at 1284, 1288.


                                                  -38-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 39 of 42 PageID 4039




     jurisdiction would violate traditional notions of fair play and substantial

     justice.”). As noted above, factors relevant to this inquiry “include ‘the burden

     on the defendant, the interests of the forum . . . and the plaintiff’s interest in

     obtaining relief.’” See Sculptchair, Inc., 94 F.3d at 631 (quoting Asahi Metal

     Indus. Co. v. Super. Ct. of Cal., 480 U.S. 102, 113 (1987)).

           Upon weighing the respective burdens and interests in this case, the

     Court determines that the exercise of personal jurisdiction over Ellit as to this

     claim comports with traditional notions of fair play and substantial justice. Ellit

     argues that its principal place of business is in Texas, and thus requiring it to

     litigate this matter in Florida would prejudice it “as virtually all of its witnesses

     and evidence are either in Texas . . . or California (the site of the [Alameda]

     project).” See Motion at 22. However, a similar argument could be made by

     many, if not most, nonresident defendants, and does not render the exercise of

     jurisdiction unconstitutional. The Supreme Court has instructed that “where a

     defendant who purposefully has directed his activities at forum residents seeks

     to defeat jurisdiction, he must present a compelling case that the presence of

     some other considerations would render jurisdiction unreasonable.” Burger

     King Corp., 471 U.S. at 477. Moreover, even if the parties were to litigate this

     case in Texas, Ellit’s California-based witnesses would remain quite distant

     from the forum. Ellit contends that Texas courts may hear HCI’s tort claims in

     the same capacity as Florida courts, and Texas has an interest in litigating the


                                             -39-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 40 of 42 PageID 4040




     dispute because non-party witnesses will likely reside there. See Motion at 22.

     As to this argument, the Court notes first that the fact that Texas may have an

     interest in resolving the dispute is not sufficient to render the exercise of

     jurisdiction in Florida unconstitutional. See Burger King Corp., 471 U.S. at 483

     n.26 (“[M]inimum-contacts analysis presupposes that two or more States may

     be interested in resolving potentially conflicting ‘fundamental substantive social

     policies.’”). Next, and more importantly, the Court finds that because Ellit is

     alleged to have knowingly caused injury to HCI in Florida, “Florida has a very

     strong interest in affording its residents a forum to obtain relief from intentional

     misconduct of nonresidents causing injury in Florida.” See Brennan v. Roman

     Catholic Diocese of Syracuse New York, Inc., 322 F. App'x 852, 857 (11th Cir.

     2009) (citing Licciardello, 544 F.3d at 1288). Finally, although Ellit asserts that

     there is no evidence that Texas would be an inconvenient or ineffective forum

     for HCI to litigate its claims, this consideration does not constitute a compelling

     case that exercising jurisdiction over Ellit would be unreasonable. Burger King

     Corp., 471 U.S. at 477. Thus, this Court’s exercise of jurisdiction over Ellit on

     HCI’s Count VI claim that Ellit tortiously interfered with HCI’s agreement with

     Tokarz will not offend traditional notions of fair play and substantial justice.

     V.    Conclusion

           For the foregoing reasons, the Court determines that Florida’s long-arm

     statute permits the exercise of personal jurisdiction over Ellit as to both Counts


                                             -40-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 41 of 42 PageID 4041




     V and VI. Estate of Scutieri, 386 F. App’x at 955. However, with regard to HCI’s

     claim that Ellit tortiously interfered with HCI’s business relationships, as set

     forth in Count V of the Complaint, the Court finds that HCI has not carried its

     burden of establishing that the alleged tortious activity arises from or relates to

     Ellit’s contacts with Florida, or that Ellit purposefully availed itself of the

     privileges of conducting activities in Florida—the first two prongs of the Louis

     Vuitton due process analysis, respectively. 736 F.3d at 1355. Thus, Ellit’s

     Motion is due to be granted to the extent it seeks dismissal of Count V. As to

     HCI’s claims that Ellit tortiously interfered with its agreements with Tokarz

     and Huckabay, as set forth in Count VI of the Complaint, the Court concludes

     that HCI has failed to establish that Ellit’s alleged tortious interference with its

     agreements with Huckabay arises from or is related to Ellit’s contacts with

     Florida as necessary to satisfy the first prong of the due process analysis. Id.

     Consequently, Ellit’s Motion is due to be granted to the extent it seeks dismissal

     of this portion of Count VI. With respect to HCI’s remaining claim in Count VI,

     i.e., that Ellit tortiously interfered with HCI’s agreements with Tokarz, the

     Court finds that HCI has carried its burden of satisfying the first two prongs of

     the due process analysis.     Id. at 1355-56.    In turn, Ellit has not made a

     compelling case that the Court’s exercise of jurisdiction over it as to this claim

     would violate traditional notions of fair play and substantial justice. Id. at 1355.




                                             -41-
Case 3:20-cv-00065-MMH-JRK Document 106 Filed 03/05/21 Page 42 of 42 PageID 4042




     As such, Ellit’s Motion is due to be denied to the extent it seeks dismissal of this

     portion of Count VI.

             Accordingly, it is ORDERED:

             1. Defendant Ellit Groups, LLC’s Motion to Dismiss Second Amended

               Verified Complaint (Doc. 39) is GRANTED in part and DENIED in

               part as follows:

                  a. the Motion is GRANTED to the extent that the claim in Count

                     V is dismissed without prejudice,

                  b. the Motion is GRANTED to the extent that the claim in Count

                     VI that Ellit tortiously interfered with HCI’s contractual

                     agreements with Huckabay is dismissed without prejudice, and

                  c. in all other respects the Motion is DENIED.

             2. Ellit shall file an answer to the remaining claim no later than March

               12, 2021.

             DONE AND ORDERED in Jacksonville, Florida this 5th day of March,

     2021.




     lc27
     Copies to:
     Counsel of Record



                                             -42-
